Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of December 29, 2006 (the
“Effective Date”) between Tyco Healthcare Ltd., a Bermuda corporation
(“Company”) and Richard S. Meelia (“Executive”).

W I T N E S S E T H:

- - - - - - - - - -

WHEREAS, Company is a wholly-owned subsidiary of Tyco International Ltd., a
Bermuda corporation (“Parent”) and, along with its subsidiaries, currently does
business as Parent’s “Healthcare” business segment; and

WHEREAS, Executive is currently employed by Tyco Healthcare Group LP and serves
as Chief Executive Office of Parent’s “Healthcare” business segment;

WHEREAS, it is anticipated that Company will be spun off by Parent in 2007 as a
separate publicly-traded corporation through issuance of a stock dividend to
Parent’s shareholders (the “Separation”), as described in a Form 8-K filed by
Parent on January 19, 2006;

WHEREAS, Company and Executive desire to enter into this Employment Agreement to
set forth certain material terms of Executive’s employment;

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.             POSITION/DUTIES.

(a)           Prior to the Separation, Executive shall continue to serve as
Chief Executive Officer of Parent’s “Healthcare” business segment.  In this
capacity, Executive shall have such duties, authorities and responsibilities as
the Chairman, President and Chief Executive Officer of Parent (the “CEO”) shall
designate that are consistent with Executive’s position.  Executive shall report
to the CEO.

(b)           Upon and following the Separation, Executive shall serve as the
Company’s Chief Executive Officer.  In this capacity, Executive shall have such
duties, authorities and responsibilities as the Board of Directors of the
Company (“Board”) shall designate that are consistent with Executive’s
position.  Upon and following the Separation, Executive shall report to the
Board.

 

1


--------------------------------------------------------------------------------




 

Hereinafter, for ease of reference, the term “Employing Company” shall refer to
“Parent” prior to the Separation and “Company” thereafter.

(c)           Executive’s employment shall be at will, meaning that such
employment may be terminated by Executive or by the Employing Company at any
time and for any reason, with or without notice, subject to the provisions of
Section 3 hereof.

(d)           Executive shall devote substantially all of his business time
(excluding periods of vacation and other approved leaves of absence) to the
performance of his duties with the Employing Company, provided the foregoing
shall not prevent Executive from (i) participating in charitable, civic,
educational, professional, community or industry affairs or, with prior written
approval of the CEO or the Board (as applicable), serving on the board of
directors or advisory boards of other companies; and (ii) managing his and his
family’s personal investments so long as such activities do not materially
interfere with the performance of his duties hereunder or create a potential
business conflict or the appearance thereof. If at any time service on any board
of directors or advisory board would, in the good faith judgment of the CEO or
the Board (as applicable), conflict with Executive’s fiduciary duty to the
Employing Company or create any appearance thereof, Executive shall promptly
resign from such other board of directors or advisory board after written notice
of the conflict is received from the CEO or the Board (as applicable). Service
on the boards of directors or advisory boards disclosed by Executive to Parent
on which he is serving as of the Effective Date is hereby approved by Parent and
Company.

(e)           Executive further agrees to serve without additional compensation
as an officer and/or director of any of the Employing Company’s subsidiaries and
agrees that any amounts received from such corporation may be offset against the
amounts due hereunder.  In addition, it is agreed that the Company may assign
the Executive to one of its subsidiaries or affiliated companies for payroll
purposes.

2.             COMPENSATION AND BENEFITS.  Executive shall receive compensation
for his services hereunder as determined by the Employing Company’s Board of
Directors from time to time, including base salary, bonus and long-term
incentive opportunity.  Any base salary shall be payable periodically in
accordance with the Employing Company’s regular payroll practices.  In addition,
Executive shall be entitled to participate in all employee benefit plans and
programs of the Employing Company applicable to senior executives generally, as
may be determined or modified from time to time.  Travel, business and
entertainment expenses shall be reimbursed by the Employing Company in
accordance with its then-applicable corporate policies.

 

2


--------------------------------------------------------------------------------




 

Upon the occurrence of a “change in control” or a sale of the Employing Company
on or prior to June 30, 2007, all shares of restricted stock previously granted
to Executive that are still subject to risk of forfeiture shall become fully
vested and nonforfeitable and all options to purchase common shares of the
Employing Company (or any converted shares received in the separation) that
remain unxercisable shall become fully exercisable and vested.  For purposes of
this Section 2, “change in control” shall mean the first to occur of the
following:

(a) Any “person” (as that term is used in Sections 13 and 14(d)(2) of the
Securities Exchange act of 1934 (the “Exchange Act”)) becomes the beneficial
owner (as that term is used in Section 13(d) of the Exchange Act), directly or
indirectly, of 30% or more of Employing Company’s capital stock entitled to vote
in the election of directors:

(b) Persons who, as of the Effective Date (or with respect to the Company, as of
the effective date of the Separation), constitute the board of Employing Company
(the “Incumbent Directors”) cease for any reason, including, without limitation,
as a result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority thereof, provided that any person becoming a
director of Employing Company subsequent to the Effective Date (or with respect
to the Company, subsequent to the effective date of the Separation) shall be
considered an Incumbent Director if such person’s election or nomination for
election was approved by a vote of at least three-quarters of the Incumbent
Directors; but provided further, that any such person whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of members of the board of Employing Company or other
actual or threatened solicitation of proxies or consents by or on behalf of a
“person” (as that term is used in Sections 13 and 14(d)(2) of the Exchange Act)
other than the board of Employing Company, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director;

(c) The shareholders of Employing Company approve any consolidation or merger of
Employing Company, other than a merger of Employing Company in which the holders
of the common stock of Employing Company immediately prior to the merger hold
more than 50% of the common stock of the surviving corporation immediately after
the merger;

(d) The shareholders of Employing Company approve any plan or proposal for the
sale or dissolution of Employing Company;

(e) Substantially all of the assets of Employing Company are sold or otherwise
transferred to parties that are not within a “controlled group of

 

3


--------------------------------------------------------------------------------




 

corporations” (as defined in Section 1563 of the Internal Revenue Code of 1986,
as amended) in which the Employing Company is a member.

For avoidance of any doubt, the Separation does not constitute a “Change in
Control” hereunder.

3.             SEPARATION BENEFITS UPON TERMINATION OTHER THAN FOR CAUSE.  If
Executive’s employment terminates for any reason other than termination by the
Employing Company for Cause (as hereinafter defined), then the Employing Company
shall pay or provide Executive with (i) a lump sum cash payment in an amount
equal to two times the sum of (1) the greater of (a) his then-current base
salary or (b) his base salary in effect as of the date immediately preceding the
Effective Date and (2) the greater of (a) his then-current target annual bonus
or (b) the greater of the average annual bonus (i) received by Executive or (ii)
target for Executive, for two fiscal years of the Company immediately preceding
the date of termination of employment; and (ii) subject to Executive’s continued
co-payment of premiums, continued participation for two years in all health and
welfare plans which cover Executive (and eligible dependents) upon the same
terms and conditions (except for the requirements of Executive’s continued
employment) in effect on the date of termination (or as amended from time to
time).  The continuation of health benefits under this subsection shall not
reduce or count against Executive’s rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).  Any termination payments made
and benefits provided under this Agreement to Executive shall be in lieu of any
termination or severance payments or benefits for which Executive may be
eligible under any of the plans, policies or programs of the Employing Company
or its subsidiaries or affiliates (other than benefits under the Company’s
employee benefit plans that by their terms survive termination of employment and
COBRA benefits).

The payments made to Executive under this Section 3 shall be made as soon as
practical after his termination of employment; provided, that if and to the
extent so required under Section 409A(a)(2)(B)(i) of the Internal Revenue Code,
such payment or any applicable portion thereof shall be made no earlier than 6
months after the date of termination (or the date of Executive’s death, if
earlier).

Executive acknowledges and agrees that the Separation shall not be deemed a
“termination of employment” for any purpose under this Section 3, so long as his
employment continues through the effective date of the Separation and he is
employed immediately after the Separation by the Company as contemplated in
Section 1(b).

 

4


--------------------------------------------------------------------------------




 

For purposes of this Agreement, “Cause” shall mean: (i) conviction of a felony
or misdemeanor involving dishonesty, theft, fraud or moral turpitude;
Executive’s violation of Employing Company’s Code of Ethical conduct; or other
willful misconduct conduct, that in each case, is materially and demonstrably
injurious to Parent or the Company, or any of their affiliates, as applicable,
monetarily or otherwise; or (ii) willful failure or refusal by Executive to
substantially follow his reasonably assigned duties with the Employing Company
or to follow the proper written direction of the CEO or Board, as applicable,
after a written notice of demand is delivered to Executive by the CEO or Board,
as applicable, which remains uncured for fifteen (15) days after written notice
is given to Executive.  The Company must notify Executive of an event
constituting “Cause” within 90 days following the knowledge of its existence or
such event shall not constitute Cause under this Agreement.

5.                                               Certain Additional Payments by
the Company.

(a)           Gross-UP Payment.   If it shall be determined that any payment or
distribution of any type to or in respect of Executive, by the Company or any
other person, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise (the “Total Payments”), is or will
be subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”) or any interest or penalties are incurred
by Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are collectively referred to as the “Excise Tax”),
then executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes) imposed
upon the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the total Payments.

(b)                                 Determination by Accountant.

(1)                   All computations and determinations relevant to this
Section shall be made by a national accounting firm selected by the Company from
among the five (5) largest accounting firms in the United States (the
“Accounting Firm”), and reasonably acceptable to Executive, which firm may be
the Company’s accountants.  All fees and expenses of the Accounting Firm shall
be borne solely by the Company.  Such determinations shall include whether any
of the Total Payments are “parachute payments” (within the meaning of Section
280G of the Code).  In making the initial determination hereunder as

 

5


--------------------------------------------------------------------------------




 

to whether a Gross-Up Payment is required, the Accounting Firm shall be required
to determine that no Gross-Up Payment is required if, but only if, the
Accounting Firm (A) concludes that (i) there has not occurred a change in the
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company (as such terms are defined in
Section 280G of the Code) or (ii) no portion of the total Payments constitutes
“parachute payments” (within the meaning of said Section 280)G), in either case
on the basis of “substantial authority” (within the meaning of Section 6230 of
the Code), and (B) provides an opinion to that effect to both the Company and
Executive, including the reasons therefore and an option that Executive has
substantial authority not to report any Excise Tax on his federal income tax
return.  If the Accounting Firm determines that a Gross-Up Payment is required,
the Accounting Firm shall provide its determination (the “Determination”),
together with detailed supporting calculations regarding the amount of any
Gross-Up Payment and any other relevant matter both to the Company and Executive
by no later than ten (10) days following the Date of Termination, or such
earlier time as is requested by the Company or Executive (if Executive
reasonably believes that any of the Total Payments may be subject to the Excise
Tax).

(2)                   If a Gross-Up Payment is determined to be payable, it
shall be paid to Executive within 20 days after the Determination is delivered
to the Company by the Accounting Firm.  Any determination by the Accounting Firm
shall be binding upon the Company and Executive, absent manifest error. 
Notwithstanding the foregoing, a Gross-up Payment shall be made as soon as
practicable following a determination by the Internal Revenue Service that any
portion for the Total Payments is subject to the Excise Tax.

(3)                   As a result of uncertainly in the application of Section
4999 of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments not made by the Company should
have been made (“Underpayment”), or that Gross-Up Payments will have been made
by the company which should not have been made (“Overpayments”).  In either such
event, the Accounting Firm shall determine the amount of the Underpayment or
Overpayment that has occurred.  In the case of an Underpayment, the amount of
such Underpayment (together with any interest and penalties payable by Executive
as a result of such Underpayment) shall be promptly paid by the Company to or
for the benefit of Executive.

 

6


--------------------------------------------------------------------------------




 

(4)                   In the case of any Overpayment, Executive shall, at the
direction and expense of the Company, take such steps as are reasonably
necessary (including the filing of returns and claims for refund), follow
reasonable instructions from, and procedures established by, the Company, and
otherwise reasonably cooperate with the Company to correct such Overpayment,
provided, however, that (i) Executive shall not in any event be obligated to
return to the Company and amount greater than the net after-tax portion of the
Overpayment that he has retained or as recovered as a refund from the applicable
taxing authorities and (ii) this provision and all other provisions in this
Agreement shall be interpreted in a manner consistent with the intent of this
Section, which is to make Executive whole, on an after-tax basis, from the
application of the Excise Taxes, it being acknowledged and understood that the
correction of an Overpayment may result in Executive repaying to the Company and
amount which is less than Overpayment.

(5)                   Executive shall notify the Company in writing of any claim
by the Internal Revenue Service relating to the possible application of the
Excise Tax under Section 4999 of the Code to any of the payments and amounts
referred to herein and shall afford the Company, at its expense, the opportunity
to control the defense of such claims.

(6)                   Executive shall cooperate with any reasonably requests by
the company in connection with any contests or disputes with the Internal
Revenue Service in connection with the Excise Tax and shall be reimbursed by the
Company, on an after-tax basis, for all costs, expenses, interest and penalties
incurred by Executive in connection with any such contest or dispute.

5.             RELEASE. Any and all amounts payable and benefits or additional
rights provided pursuant to this Agreement upon Executive’s termination of
employment, beyond Accrued Amounts, shall only be payable if Executive delivers
to the Employing Company a general release of all claims of Executive occurring
up to the release date in the form of Exhibit A hereto (with such changes
therein as may be necessary to make it valid and encompassing under applicable
law) within 21 days of presentation thereof by the Employing Company to
Executive.

6.             (a)           CONFIDENTIALITY.  Executive agrees that he shall
not, directly or indirectly, use, make available, sell, disclose or otherwise

 

7


--------------------------------------------------------------------------------




 

communicate to any person, other than in the course of Executive’s assigned
duties and for the benefit of the Employing Company, either during the period of
Executive’s employment or at any time thereafter, any nonpublic, proprietary or
confidential information, knowledge or data relating to the Employing Company,
any of its subsidiaries, affiliated companies or businesses, which shall have
been obtained by Executive during Executive’s employment by the Employing
Company. The foregoing shall not apply to information that (i) was known to the
public prior to its disclosure to Executive; (ii) becomes known to the public
subsequent to disclosure to Executive through no wrongful act of Executive or
any representative of Executive; or (iii) Executive is required to disclose by
applicable law, regulation or legal process (provided that Executive provides
the Employing Company with prior notice of the contemplated disclosure and
reasonably cooperates with the Employing Company at its expense in seeking a
protective order or other appropriate protection of such information). 
Notwithstanding clauses (i) and (ii) of the preceding sentence, Executive’s
obligation to maintain such disclosed information in confidence shall not
terminate where only portions of the information are in the public domain.

(b)           NONSOLICITATION.  During Executive’s employment with the Employing
Company and for the one year period thereafter, Executive agrees that he will
not, directly or indirectly, individually or on behalf of any other person,
firm, corporation or other entity, knowingly solicit, aid or induce (i) any
managerial level employee of the Employing Company or any of its subsidiaries or
affiliates to leave such employment in order to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Employing Company or knowingly take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying or hiring any such employee or (ii) any customer of the Employing
Company or any of its subsidiaries or affiliates to purchase goods or services
then sold by the Employing Company or any of its subsidiaries or affiliates from
another person, firm, corporation or other entity or assist or aid any other
persons or entity in identifying or soliciting any such customer.

(c)           NONCOMPETITION. Executive acknowledges that he performs services
of a unique nature for the Employing Company that are irreplaceable, and that
his performance of such services to a competing business will result in
irreparable harm to the Employing Company. Accordingly, during Executive’s
employment by the Employing Company hereunder and for the one year period
thereafter, Executive agrees that he will not, directly or indirectly, own,
manage, operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in any business of the same type as any business in which the
Employing Company or any of its subsidiaries or affiliates is

 

8


--------------------------------------------------------------------------------




 

engaged on the date of termination or in which they have proposed, on or prior
to such date, to be engaged in on or after such date and in which Executive has
been involved to any extent (other than de minimis) at any time during the
12-month period ending with the date of termination, in any locale of any
country in which the Employing Company conducts business. This Section 6(c)
shall not prevent Executive from owning not more than one percent of the total
shares of all classes of stock outstanding of any publicly held entity engaged
in such business, nor will it restrict Executive from rendering services to
charitable organizations, as such term is defined in Section 501(c)(3) of the
Code.  In addition, Parent acknowledges and agrees that Executive’s continued
employment by the Company and its subsidiaries and affiliates following the
Separation shall not be deemed to violate the restrictions of this Section 6(c)
as applicable to Executive’s employment by Parent.

(d)           NONDISPARAGEMENT. Each of Executive and the Employing Company (for
purposes hereof, Employing Company shall mean only the executive officers and
directors thereof and not any other employees) agrees not to make any public
statements that disparage the other party, or in the case of the Employing
Company, its respective affiliates, employees, officers, directors, products or
services.  Notwithstanding the foregoing, statements made in the course of sworn
testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) shall not
be subject to this Section 6(d).

                                (e)           EQUITABLE RELIEF AND OTHER
REMEDIES. Executive acknowledges and agrees that the Employing Company’s
remedies at law for a breach or threatened breach of any of the provisions of
this Section would be inadequate and, in recognition of this fact, Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Employing Company, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.

(f)            REFORMATION. If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 6 is excessive in
duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the law of that state.

(g)           SURVIVAL OF PROVISIONS. The obligations contained in this Section
5 shall survive the termination or expiration of Executive’s employment with the
Employing Company and shall be fully enforceable thereafter.

9


--------------------------------------------------------------------------------


7.             ASSIGNMENTS.

(a)           This Agreement is personal to each of the parties hereto. Except
as provided in Section 7(b) below, no party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
party hereto.

(b) Parent or Company (as applicable) may assign this Agreement to any successor
to all or substantially all of the business and/or assets of the “Healthcare”
business segment (before the Separation) or the Company (thereafter); provided
that Parent or Company (as applicable) shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that Parent or Company (as applicable) would be required to perform it if
no such succession had taken place.

7.             NOTICE.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (i) on the date of delivery if delivered by hand,
(ii) on the date of transmission, if delivered by confirmed facsimile, (iii) on
the first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (iv) on the fourth business day following the
date delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to Executive:

 

 

 

 

 

At the address (or to the facsimile number)

 

 

shown on the records of the Employing Company.

 

 

 

 

 

If to Parent:

 

 

 

 

 

Tyco International Ltd.

 

 

The Zurich Centre

 

 

Second Floor

 

 

90 Pitts Bay Road

 

 

Pembroke, HMO8, Bermuda

 

 

Attention: Corporate Secretary

 

 

 

 

 

If to Company:

 

 

 

 

10


--------------------------------------------------------------------------------




 

 

Tyco Healthcare Ltd.

 

 

The Zurich Centre

 

 

Second Floor

 

 

90 Pitts Bay Road

 

 

Pembroke, HMO8, Bermuda

 

 

Attention: Corporate Secretary

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

9.             SECTION HEADINGS; INCONSISTENCY. The section headings used in
this Agreement are included solely for convenience and shall not affect, or be
used in connection with, the interpretation of this Agreement. In the event of
any inconsistency between the terms of this Agreement and any form, award, plan
or policy of Parent or Company, the terms of this Agreement shall control.

10.           SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity of unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

11.           COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instruments.

12.           ARBITRATION. Any dispute or controversy arising under or in
connection with this Agreement, other than injunctive relief under Section 6(e)
hereof or damages for breach of Section 6, shall be settled exclusively by
arbitration, conducted before a single arbitrator in New York, New York in
accordance with the J*A*M*S/ENDISPUTE Streamlined Arbitration Rules and
Procedures or J*A*M*S/ENDISPUTE Comprehensive Arbitration Rules and Procedures,
as applicable, but expressly excluding Rule 28 of the J*A*M*S/ENDISPUTE
Streamlined Rules (Final Offer (or Baseball) Arbitration Option) and Rule 33 of
the J*A*M*S/ENDISPUTE Comprehensive Rules (Final Offer (or Baseball) Arbitration
Option), as the case may be (or any successor provisions). The arbitrator will
be a former or retired judge selected from a list of those affiliated with
J*A*M*S/ ENDISPUTE. The arbitrator will have the authority to permit discovery
and to follow the procedures that he or she determines to be appropriate. The
arbitrator will have no power to award consequential (including lost profits),
punitive or exemplary damages. The decision of the arbitrator will be final and
binding upon the parties hereto. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction. The Employing Company shall bear all
costs and expenses arising in connection with any arbitration proceeding

11


--------------------------------------------------------------------------------




pursuant to this Section 12 (including, without limitation, all reasonable legal
fees incurred by Executive in connection with such arbitration.

13.           INDEMNIFICATION. The Employing Company hereby agrees to indemnify
Executive and hold him harmless to the fullest extent permitted by law and under
the by-laws of the company against and in respect to any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses (including reasonable
attorney’s fees), losses, and damages resulting from Executive’s good faith
performance of his duties and obligations with the Employing Company.

14.           LIABILITY INSURANCE. The Employing Company shall cover Executive
under directors and officers liability insurance both during his employment by
the Employing Company and, while potential liability exists, thereafter in the
same amount and to the same extent as the Employing Company covers its other
officers and directors.

15.           MISCELLANEOUS.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Executive and such officer or director as may be
designated by the Employing Company’s Board. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement together with all
exhibits hereto sets forth the entire agreement of the parties hereto in respect
of the subject matter contained herein. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of New York without regard to its
conflicts of law principles.

16.           FULL SETTLEMENT.  Except as set forth in this Agreement, the
Employing Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including without limitation, set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Employing Company may have against Executive or others, except to the extent any
amounts are due the Employing Company or its subsidiaries or affiliates pursuant
to a judgment against Executive.  In no event shall Executive be obliged to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement, nor shall
the

12


--------------------------------------------------------------------------------




amount of any payment hereunder be reduced by any compensation earned by
Executive as a result of employment by another employer.

17.           WITHHOLDING.  The Employing Company may withhold from any and all
amounts payable under this Agreement such federal, state and local taxes as may
be required to be withheld pursuant to any applicable law or regulation.

18.           COMPLIANCE WITH CODE SECTION 409A.  If payment or provision of any
amount or benefit hereunder at the time specified in this Agreement would fail
to comply with the provisions of Section 409A of the Code because Executive is
treated as a “specified” employee (within the meaning of Section
409A(a)(2)(B)(i) of the Code), then such amount or benefit shall not be paid or
provided at the time otherwise specified in this Agreement, but instead shall be
paid or provided on the date that is six (6) months after the date of separation
from service (or, if earlier, the date of Executive’s death). In addition, to
the extent that any regulations or guidance issued under Code §409A (after
application of the previous provision of this paragraph) would result in
Executive being subject to the payment of interest or any additional tax under
Code §409A, the Employing Company and Executive agree, to the extent reasonably
possible, to amend this Agreement in order to avoid the imposition of any such
interest or additional tax under Code §409A, which amendment shall have the
minimum economic effect necessary on Executive and be reasonably determined in
good faith by the Employing Company and Executive.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

TYCO HEALTHCARE LTD.

 

 

 

 

 

 

 

 

By:

David Carrick

 

 

 

Name:David Carrick

 

 

Title: Director

 

 

 

 

 

 

 

 

RICHARD S. MEELIA

 

 

 

 

 

Richard S. Meelia

 

 

 

13


--------------------------------------------------------------------------------




EXHIBIT A

FORM OF RELEASE

AGREEMENT AND GENERAL RELEASE

Tyco Healthcare Ltd., its affiliates, subsidiaries, divisions, successors and
assigns and the current, future and former employees, officers, directors,
trustees and agents thereof (collectively referred to throughout this Agreement
as “Employer”) and Richard S. Meelia, his heirs, executors, administrators,
successors and assigns (collectively referred to throughout this Agreement as
“Employee”) agree:

1.             LAST DAY OF EMPLOYMENT. Employee’s last day of employment with
Employer is DATE. In addition, effective as of DATE, Employee resigns from his
position as Chief Executive Officer [of the Employer’s Healthcare business
segment] [Tyco healthcare Ltd.] and will not be eligible for any benefits or
compensation after DATE, other than as specifically provided in Section 3 of the
employment agreement between Tyco Healthcare Ltd. and Employee dated as of
_________________ (the “Employment Agreement”), subject to the Employee’s
executing, delivering and not revoking Appendix 1 hereto. Employee further
acknowledges and agrees that, after DATE, he will not represent himself as being
a director, employee, officer, trustee, agent or representative of the Employer
for any purpose and will not make any public statements relating to the
Employer, other than general statements relating to his position, title or
experience with the Employer, subject to the confidentiality provision under
Section 6(a) of the Employment Agreement and in no event will the Employee make
any statements as an agent or representative of the Employer. In addition,
effective as of DATE, Employee resigns from all offices, directorships,
trusteeships, committee memberships and fiduciary capacities held with, or on
behalf of, the Employer or any benefit plans of the Employer. These resignations
will become irrevocable as set forth in Section 3 below.

2.             CONSIDERATION. The parties acknowledge that this Agreement and
General Release is being executed in accordance with Section 5 of the Employment
Agreement.

3.             REVOCATION. Employee may revoke this Agreement and General
Release for a period of seven (7) calendar days following the day he executes
this Agreement and General Release. Any revocation within this period must be
submitted, in writing, to the Employer and state, “I hereby revoke my acceptance
of our Agreement and General Release.” The revocation must be

14


--------------------------------------------------------------------------------




personally delivered to SENIOR VICE PRESIDENT OF HUMAN RESOURCES’ NAME, or her
designee, or mailed to the Employer at the notice address set forth in the
Employment Agreement and postmarked within seven (7) calendar days of execution
of this Agreement and General Release. This Agreement and General Release shall
not become effective or enforceable until the revocation period has expired. If
the last day of the revocation period is a Saturday, Sunday, or legal holiday in
New York, then the revocation period shall not expire until the next following
day which is not a Saturday, Sunday, or legal holiday.

4.             GENERAL RELEASE OF CLAIMS. Employee knowingly and voluntarily
releases and forever discharges Employer from any and all claims, causes of
action, demands, fees and liabilities of any kind whatsoever, whether known and
unknown, against Employer, Employee has, has ever had or may have as of the date
of execution of this Agreement and General Release, including, but not limited
to, any alleged violation of:

— The National Labor Relations Act, as amended;

— Title VII of the Civil Rights Act of 1964, as amended;

— The Civil Rights Act of 1991;

— Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

— The Employee Retirement Income Security Act of 1974, as amended;

— The Immigration Reform and Control Act, as amended;

— The Americans with Disabilities Act of 1990, as amended;

— The Age Discrimination in Employment Act of 1967, as amended;

— The Older Workers Benefit Protection Act of 1990;

— The Worker Adjustment and Retraining Notification Act, as amended;

— The Occupational Safety and Health Act, as amended;

— The Family and Medical Leave Act of 1993;

— The STATE Civil Rights Act, as amended;

— The STATE Minimum Wage Law, as amended;

15


--------------------------------------------------------------------------------




— Equal Pay Law for STATE, as amended;

— Any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance;

— Any public policy, contract, tort, or common law; or

— Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) the Employee’s rights of
indemnification and directors and officers liability insurance coverage to which
he was entitled immediately prior to DATE with regard to his service as an
officer of the Employer (including, without limitation, under Sections 13 and 14
of the Employment Agreement); (ii) the Employee’s rights under any tax-qualified
pension or claims for accrued vested benefits under any other employee benefit
plan, policy or arrangement maintained by the Employer or under COBRA; (iii) the
Employee’s rights under the provisions of the Employment Agreement which are
intended to survive termination of employment; or (iv) the Employee’s rights as
a stockholder.

5.             NO CLAIMS PERMITTED.  Employee waives his right to file any
charge or complaint against Employer arising out of his employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.
This Agreement, however, does not prevent Employee from filing a charge with the
Equal Employment Opportunity Commission, any other federal government agency,
and/or any government agency concerning claims of discrimination, although
Employee waives his right to recover any damages or other relief in any claim or
suit brought by or through the Equal Employment Opportunity Commission or any
other state or local agency on behalf of Employee under the Age Discrimination
In Employment Act, Title VII of the Civil Rights Act of 1964 as amended, the
Americans with Disabilities Act, or any other federal or state discrimination
law, except where such waivers are prohibited by law.

6.             AFFIRMATIONS. Employee affirms he has not filed, has not caused
to be filed, and is not presently a party to, any claim, complaint, or action
against Employer in any forum or form. Employee further affirms that he has been
paid and/or has received all compensation, wages, bonuses, commissions, and/or
benefits to which he may be entitled and no other compensation, wages, bonuses,
commissions and/or benefits are due to him, except as provided in

16


--------------------------------------------------------------------------------




Section 3 of the Employment Agreement. Employee also affirms he has no known
workplace injuries.

7.             CONFIDENTIALITY; COOPERATION; RETURN OF PROPERTY. Employee agrees
not to disclose any information regarding the circumstances surrounding the
cessation of his employment, or the existence, terms, or conditions of this
Agreement and General Release, to any person or entity whatsoever, including
without limitation, any members of the media (including, but not limited to,
print journalists, newspapers, radio, television, cable, satellite programs, or
Internet media) or any Internet web page or “chat room,” or any other entity or
person, with the exception of Employee’s spouse, accountant, tax advisor, and/or
attorneys. Notwithstanding the aforementioned provision, nothing herein shall
preclude, Employee from divulging any information to any agency of the federal,
state, or local government pursuant to an official request by such government
agency or pursuant to court order (provided that the Employee provides the
Employer with prior notice of the contemplated disclosure and reasonably
cooperates with the Employer at its expense in seeking a protective order or
other appropriate protection of such information). Employee agrees to reasonably
cooperate with the Employer and its counsel in connection with any
investigation, administrative proceeding or litigation relating to any matter
that occurred during his employment in which he was involved or of which he has
knowledge. The Employer will reimburse the Employee for any reasonable
pre-approved out-of-pocket travel, delivery or similar expenses incurred in
providing such service to the Employer. Employee represents that he has returned
to the Employer all property belonging to the Employer, including but not
limited to any leased vehicle, laptop, cell phone, keys, access cards, phone
cards and credit cards.

8.             GOVERNING LAW AND INTERPRETATION. This Agreement and General
Release shall be governed and conformed in accordance with the laws of the State
of New York without regard to its conflict of laws provision. In the event
Employee or Employer breaches any provision of this Agreement and General
Release, Employee and Employer affirm either may institute an action to
specifically enforce any term or terms of this Agreement and General Release.
Should any provision of this Agreement and General Release be declared illegal
or unenforceable by any court of competent jurisdiction and should the provision
be incapable of being modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect. Nothing herein, however, shall operate
to void or nullify any general release language contained in the Agreement and
General Release.

9.             NONADMISSION OF WRONGDOING. Employee agrees neither this
Agreement and General Release nor the furnishing of the consideration for this

17


--------------------------------------------------------------------------------




Release shall be deemed or construed at any time for any purpose as an admission
by Employer of any liability or unlawful conduct of any kind.

10.           AMENDMENT. This Agreement and General Release may not be modified,
altered or changed except upon express written consent of both parties wherein
specific reference is made to this Agreement and General Release.

11.           ENTIRE AGREEMENT. This Agreement and General Release sets forth
the entire agreement between the parties hereto and fully supersedes any prior
agreements or understandings between the parties; provided, however, that
notwithstanding anything in this Agreement and General Release, the provisions
in the Employment Agreement which are intended to survive termination of the
Employment Agreement, including but not limited to those contained in Section 6
thereof, shall survive and continue in full force and effect. Employee
acknowledges he has not relied on any representations, promises, or agreements
of any kind made to him in connection with his decision to accept this Agreement
and General Release.

EMPLOYEE HAS BEEN ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.

                EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE
TO THIS AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS IN SET FORTH IN
THE EMPLOYMENT AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST EMPLOYER.

18


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

Tyco Healthcare Ltd.

 

 

 

 

 

By:

 

 

RICHARD S. MEELIA

 

 

SENIOR VICE PRESIDENT OF

 

 

 

HUMAN RESOURCES’ NAME

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

MR. RICHARD S. MEELIA

Re: Agreement and General Release

Dear Rich:

This letter confirms that on DATE, I personally sent to you the enclosed
Agreement and General Release. You have until DATE to consider this Agreement
and General Release, in which you waive important rights, including those under
the  Age Discrimination in Employment Act of 1967. To this end, we advise you to
consult with an attorney of your choosing prior to executing this Agreement and
General Release.

 

Regards,

 

 

 

 

 

 

 

 

SENIOR VICE PRESIDENT OF

 

 

HUMAN RESOURCES’ NAME

 

 

[Tyco International Ltd.]

 

 

[Tyco Healthcare Ltd.]

 

 

19


--------------------------------------------------------------------------------




APPENDIX 1

SENIOR VICE PRESIDENT OF
HUMAN RESOURCES’ NAME
[Tyco International Ltd.] [Tyco Healthcare Ltd.]

Re: Agreement and General Release

Dear NAME,

On __________ [date] I executed an Agreement and General Release between [Tyco
Healthcare Ltd.] and me. I was advised by [Tyco Healthcare Ltd.], in writing, to
consult with an attorney of my choosing, prior to executing this Agreement and
General Release.

More than seven (7) calendar days have expired since I executed the
above-mentioned Agreement and General Release. I have at no time revoked my
acceptance or execution of that Agreement and General Release and hereby
reaffirm my acceptance of it. Therefore, in accordance with the terms of our
Agreement and General Release, I request payment of the monies and benefits
described in Section 3 of the Employment Agreement.

Regards,

 

 

 

 

 

Signed:

 

 

 

 

RICHARD S. MEELIA

 

 

20


--------------------------------------------------------------------------------